NUMBER 13-13-00172-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


ABRAHAM JACOB PROENZA                                                     Appellant,

                                          v.

THE STATE OF TEXAS,                                                       Appellee.


              On appeal from the 404th Judicial District Court
                        of Cameron County, Texas


                                      ORDER

    Before Chief Justice Valdez and Justices Rodriguez and Garza
                          Order Per Curiam
      On July 23, 2015, this Court issued an opinion reversing appellant Abraham Jacob

Proenza’s conviction for injury to a child by omission. See Proenza v. State, No. 13-13-

00172-CR, 2015 WL 4511431, at *1 (Tex. App.—Corpus Christi July 23, 2015, no pet. h.).

On July 31, 2015, Proenza filed a motion pursuant to article 44.04(h) of the code of

criminal procedure asking this Court to release him on a personal bond, or in the
alternative, to set reasonable bail in this case. See TEX. CODE CRIM. PROC. ANN. art.

44.04(h) (West, Westlaw through Ch. 46, 2015 R.S.).

       We now request that the State file a response to Proenza’s motion for release on

bail pending final determination on appeal on or before the expiration of ten days from the

date of this order. In addition, we request briefing from the State and from Proenza on

whether the honorable Elia Lopez Cornejo, the presiding judge of the 404th District Court

in Cameron County who also presided over Proenza’s trial, should be involved in matters

related to Proenza’s bond, including, but not limited to, setting conditions on bail,

approving sureties on bail, and determining Proenza’s status as an indigent, should this

Court grant his motion. We also request briefing on what actions, if any, this Court could

or must take as a result.

       Therefore, IT IS ORDERED that the State file its response and briefing within ten

days from the date of this order and that Proenza file his briefing and any reply within ten

days after the State’s response and briefing are filed.

       IT IS SO ORDERED.

                                                               PER CURIAM


Delivered and filed the
4th day of August, 2015.




                                             2